United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MONTGOMERY VETERANS MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-157
Issued: December 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2011 appellant filed a timely appeal from a June 23, 2011 merit decision
and a July 29, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) regarding a schedule award. The record also contains a September 13, 2011 merit
decision in which OWCP changed the pay rate of appellant’s original schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether appellant sustained more than five percent right upper
extremity impairment, for which she received a schedule award; (2) whether OWCP properly
1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. On October 5, 2012 the Clerk of the Board contacted appellant and
inquired as to whether she still had a continuing desire for an oral argument in Washington, DC. Appellant stated
that she did not desire an oral argument; thus, the Board will decide the appeal on the record.

denied her request for reconsideration; and (3) whether it properly recalculated the pay rate of
appellant’s original schedule award.
FACTUAL HISTORY
On September 11, 2008 appellant, then a 40-year-old nurse, injured her right shoulder
while assisting a patient. OWCP accepted the condition of right-sided rotator cuff tear and paid
appropriate benefits. On February 5, 2009 appellant underwent surgery for a right shoulder
anterior partial rotator cuff tear including extensive subacromial bursitis and labral fraying. She
returned to modified duty.
On July 2, 2009 appellant requested a schedule award. In a May 18, 2009 report,
Dr. Jason A. Craft, a Board-certified orthopedic surgeon, advised that she was three and a half
months post surgery and was working, with soreness and swelling at the end of the day. He
noted appellant’s shoulder range of motion and advised that she had “4+/5” strength. Dr. Craft
noted that she had reached maximum recovery from physical therapy and would have a
functional capacity evaluation. In a June 16, 2009 report, he stated that appellant had pain and
difficulty with elevation after a patient grabbed her right arm and shook it. Dr. Craft listed an
impression of right shoulder rotator cuff strain. On June 25, 2009 appellant underwent a
functional capacity evaluation, which determined that she was capable of performing medium
level work eight hours a day.
On July 20, 2009 OWCP’s medical adviser reviewed appellant’s medical record and
opined that maximum medical improvement was reached on May 18, 2009. He noted that she
had arthroscopic debridement for anterior superior labral fraying, a 30 percent partial thickness
rotator cuff tear and a subacrominal bursa on February 25, 2009 with residual postmoperation
loss of motion and slight weakness. Under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), the medical
adviser rated four percent right upper extremity impairment. Under Table 15-34, page 475, he
found forward evaluation or flexion 155 degrees equaled three percent impairment; internal
rotation 75 degrees equaled one percent impairment; and that this totaled four percent right arm
impairment.
By decision dated August 7, 2009, OWCP granted a schedule award for four percent
impairment to the right arm. The date of maximum medical improvement was May 18, 2009 and
the pay rate of September 11, 2008 was used. On August 24, 2009 OWCP reissued the schedule
award decision with a corrected payment amount.
On August 13, 2009 OWCP received a July 31, 2009 report from Dr. Craft, who
summarized appellant’s findings post surgery. Under the A.M.A., Guides, appellant had three
percent impairment for a partial thickness rotator cuff tear due to functional modifiers and some
persisting continued pains. No impairment calculations were provided. In an appeal request
form dated October 25, 2009, appellant requested reconsideration. A May 19, 2009 physical
therapy report was received together with Dr. Craft’s July 31, 2009 report.
By decision dated November 12, 2009, OWCP denied appellant’s reconsideration request
on the basis the evidence submitted was insufficient to warrant a merit review.

2

On March 3, 2010 appellant underwent authorized surgery for a right shoulder rotator
cuff tear and labral fraying. She returned to full-time work June 1, 2010. OWCP accepted the
condition of complete rotator cuff rupture and paid appropriate benefits.
In a July 19, 2010 report, Dr. Craft stated that appellant had very good passive range of
motion of her shoulder with active only to about 110 degrees. He noted break away weakness
with spasm in her paraspinal muscles with rotation and some nondermatomal diffuse numbness
in her hand. Good strength was noted throughout appellant’s rotator cuff with no swelling.
Dr. Craft opined that she reached maximum medical improvement. Appellant underwent a work
functional capacity evaluation on August 23 and 24, 2010. In a September 10, 2010 report,
Dr. Craft advised that the functional capacity examination showed she was able to perform
sedentary level work with restrictions of no lifting or carrying more than 15 pounds. Under the
A.M.A., Guides, he opined that appellant had five percent impairment for her rotator cuff tear
which stayed the same throughout grade modifier adjustments. No impairment calculations were
provided.3
On March 25, 2011 appellant filed a claim for an increased schedule award.
In a June 15, 2011 report, OWCP’s medical adviser reviewed appellant’s medical record
including Dr. Craft’s September 10, 2010 report and the functional capacity evaluation reports of
August 23 and 24, 2010. He stated that she reached maximum medical improvement
July 19, 2010. The medical adviser noted that the rotator cuff tear was originally a partial tear
with debridement on February 25, 2009 which progressed to a full thickness tear that required
repair with a bone anchor and sutures on March 3, 2010 with excellent stable repair of the right
shoulder rotator cuff. He agreed that appellant had five percent impairment due to rotator cuff
injury, full thickness tear right rotator cuff post repair of right shoulder. Under Table 15-5, page
403, the medical adviser opined that she had class 1 or five percent default grade C for rotator
cuff injury, full thickness tear. He found that appellant had grade modifiers of one for Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). Under the net
adjustment formula of (GMFH – diagnosed condition (CDX)) (1-1) + (GMPE – CDX) (1-1) +
(GMCS – CDX) (1-1), the medical adviser found a zero net. As appellant previously received a
four percent award for the partial rotator cuff repair, he subtracted that amount from the five
percent impairment and found she had an additional one percent impairment of her right arm.
By decision dated June 23, 2011, OWCP granted appellant a schedule award for an
additional one percent impairment. The date of maximum medical improvement was noted to be
July 19, 2010 and compensation was calculated with a pay rate date of March 3, 2010.
On an appeal request form dated July 7, 2011, appellant requested reconsideration. No
evidence was submitted with her request.

3

On October 20, 2010 appellant advised OWCP that she would like to change her physician from Dr. Craft to
Dr. William Geissler, a Board-certified orthopedic surgeon. OWCP authorized the change.

3

By decision dated July 29, 2011, OWCP denied appellant’s reconsideration request as her
letter neither raised substantive legal questions nor included new and relevant evidence.4
LEGAL PRECEDENT -- ISSUE 1
FECA provides that, if there is permanent disability involving the loss or loss of use of a
member or function of the body, the claimant is entitled to a schedule award for the permanent
impairment of the scheduled member or function.5 Neither FECA nor the regulations specify the
manner in which the percentage of impairment for a schedule award shall be determined. For
consistent results and to ensure equal justice for all claimants OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.6 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
CDX, which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained the conditions of right-sided rotator cuff tear
and right shoulder rotator cuff rupture and paid appropriate benefits, including two surgical
procedures. On August 23, 2009 it granted her a schedule award for four percent impairment of
her right upper extremity.
4

By decision dated September 13, 2011, OWCP amended the schedule award decision of August 24, 2009
to reflect a corrected pay rate which resulted in OWCP paying appellant an additional $38.08 to reflect the proper
pay rate. On appeal, appellant has not appealed this decision and only disputes the percentage of impairment
determined by OWCP. OWCP also issued a September 19, 2011 decision denying wage-loss compensation from
April 28 to 29, 2011. Appellant has also not appealed this decision.
5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
6

A. George Lampo, 45 ECAB 441 (1994).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
9

Id. at pp. 494-531.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

Appellant claimed an increased schedule award on March 25, 2011. In support of her
claim, she submitted July 19 and September 10, 2010 reports from Dr. Craft, who indicated that
appellant reached maximum medical improvement July 19, 2010. In his September 10, 2010
report, Dr. Craft indicated that the functional capacity examination showed that appellant was
able to perform sedentary level work with restrictions. Under the A.M.A., Guides, he opined
that she had five percent impairment for her rotator cuff tear which stayed the same throughout
her grade modifier adjustments. However, Dr. Craft did not provide any impairment calculations
or indicate what tables were used in the A.M.A., Guides.
On June 15, 2011 OWCP’s medical adviser applied Table 155, page 403 of the A.M.A.,
Guides to Dr. Craft’s findings. He opined that appellant had class 1 or five percent default grade
C for rotator cuff injury, full thickness tear. The medical adviser found that appellant had grade
modifiers of one for GMFH, GMPE and GMCS. He utilized the net adjustment formula of
(GMFH – CDX) (1-1) + (GMPE – CDX) (1-1) + (GMCS – CDX) (1-1) and found a zero net
adjustment. While he assessed five percent right upper extremity impairment, the medical
adviser found appellant was entitled to an additional one percent right upper extremity
impairment as she was previously awarded four percent right upper extremity impairment for her
shoulder condition. When a current impairment duplicates a prior impairment, the schedule
award benefits are reduced by the period of compensation paid under the schedule award for an
earlier injury.11 As appellant previously received four percent right upper extremity impairment
and the evidence supports she is entitled to five percent right upper extremity impairment, she is
only entitled to an additional one percent right upper extremity impairment.
The Board finds that OWCP properly relied on Dr. Craft’s clinical findings, as
interpreted by OWCP’s medical adviser, to find that appellant had an additional one percent
impairment of the right upper extremity or a total impairment of five percent. OWCP’s June 23,
2011 decision was proper under the law and facts of this case.
On appeal, appellant contended that she has greater impairment as she continues to
experience pain and symptoms in her right shoulder. As noted, she did not submit probative
medical evidence to establish greater impairment of her right arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.12 Evidence that repeats or duplicates

11

T.S. Docket No. 09-1308 (issued December 22, 2009); 20 C.F.R. § 10.404(c).

12

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

5

evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.13
ANALYSIS -- ISSUE 2
On reconsideration, appellant did not submit any specific argument nor did she provide
new evidence. Consequently, she has not shown that OWCP erroneously applied or interpreted a
specific point of law; she has not advanced a relevant legal argument not previously considered
by OWCP; and she has not submitted relevant and pertinent evidence not previously considered
by OWCP. OWCP did not abuse its discretion in refusing to reopen appellant’s claim for a
review on the merits in its July 29, 2011 nonmerit decision.
CONCLUSION
The Board finds that appellant has not established that she is entitled to more than five
percent total right upper extremity impairment, for which she received schedule awards and
OWCP properly denied her reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the July 29 and June 23, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 19, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Howard A. Williams, 45 ECAB 853 (1994).

6

